Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Tatsuya (JP 2013216187) in view of Shinoda (US 5743857)
Regarding claim 1, Tatsuya discloses a buckle (140), comprising: 
a main body (130 and/or 144) connectable to a tongue (150) attached to a seatbelt (100) of a vehicle; 

a detection unit  (ECU 210) configured to extract, from the sensor output signal produced by the sensor, a detection signal indicative of the movement of an object, and to detect, from the detection signal, vital-sign signal components indicative of a vital sign that is at least either respiration (page 8, paragraph 9; page 10, 10-13,) or pulse beat; 
a generation unit (216) (page 9, paragraph 4-5, page 10, paragraph 3-9); and 
an output unit (212) configured to output the vital-sign information generated by the generation unit (page 9, paragraph 2, 7-8).  
Tatsuya is silent regarding evaluate reliability of the vital-sign signal components detected by the detection unit, and to generate vital-sign information about the vital sign from a reliable one of the vital-sign signal components; wherein the detection unit is configured to calculate moving averages of the detection signal over respective different periods of time to obtain a first vital sign component and a second vital sign component, and to calculate a difference between the first vital sign component and the second vital sign component, and wherein the generation unit is configured to evaluate the reliability based on the difference.
Shinoda teaches evaluate reliability of the vital-sign signal components detected by the detection unit (col. 4, lines 53-65), and to generate vital-sign information about the vital sign from a reliable one of the vital-sign signal components (col. 4, lines 53-65) (e.g. blood pressure value); wherein the detection unit (80) is configured to calculate moving averages of the 
Regarding claim 2, wherein the generation unit is configured to determine whether there is a shifting movement of the object, to give higher reliability as the evaluated reliability in a case of absence of the shifting movement than in a case of presence of the shifting movement, and to generate the vital-sign information from the reliable one of the vital-sign signal components, the reliable one having higher reliability than a less reliable one of the vital-sign signal components.  Examiner’s note: these limitations are not required to be taught as the condition of a shifting movement being determined shifting movement is not satisfied by Tatsuya.
Regarding claim 3, wherein the detection unit is configured to detect, from the sensor output signal, a shift signal component indicative of the shifting movement of the object, and the generation unit is configured to determine whether the shifting movement of the object is present in response to the shift signal component 2Docket No.: 16TKT-004 App. No.: 15/477,447 detected by the detection unit.  Examiner’s note: these limitations are not required to be taught as the condition of a shifting movement being determined shifting movement is not satisfied by Tatsuya.
Regarding claim 4, wherein the generation unit is configured to determine whether the shifting movement of the object is present in response to vehicle behavior data indicative of behavior of the vehicle, the behavior of the vehicle causing the shifting movement of the object.  Examiner’s note: these limitations are not required to be taught as the condition of a shifting movement being determined shifting movement is not satisfied by Tatsuya.
Regarding claim 5, Tatsuya discloses wherein the detection unit is configured to detect amplitudes of the vital-sign signal components, and the generation unit is configured to give higher reliability as the evaluated reliability in a case of a first amplitude being detected by the detection unit than in a case of a second amplitude being detected by the detection unit, the first amplitude being larger than the second amplitude, and to generate the vital-sign information from the reliable one of the vital-sign signal components, the reliable one having higher reliability than a less reliable one of the vital-sign signal components (page 10, paragraph 3-9).  
Regarding claim 7, Tatsuya discloses wherein the detection unit is configured to detect cycles of the vital-sign signal components, and the generation unit is configured to give higher reliability as the evaluated reliability in a case of a first cycle fluctuation being detected by the detection unit than in a case of a second cycle fluctuation being detected by the detection unit, the first cycle fluctuation being smaller than the second cycle fluctuation, and to generate the vital-sign information from the reliable one of the vital- 3Docket No.: 16TKT-004 App. No.: 15/477,447 sign signal components, the reliable one having higher reliability than a less reliable one of the vital-sign signal components (page 10, paragraph 3-9).  

Regarding claim 9, Tatsuya wherein the detection unit is configured to change methods of detecting the cycles of the vital-sign signal components in response to the vital-sign information that is generated and fed back by the generation unit, such that the reliability evaluated by the generation unit increases (page 10, paragraph 3-9). 
Regarding claim 10, Tatsuya wherein the detection unit is configured to use a plurality of different cycle detecting methods to detect a plurality of cycle candidates for the vital-sign signal components from the sensor output signal, and the generation unit is configured to select from the plurality of cycle candidates the reliable cycle of the vital-sign signal components (page 10, paragraph 3-9).  
Regarding claim 11, Tatsuya discloses wherein the generation unit is configured to generate the vital-sign information based on temporal changes in a cycle of the reliable one of the vital-sign signal components (page 10, paragraph 3-9).  
Regarding claim 12, Tatsuya discloses wherein the generation unit is configured to select, based on the temporal changes, a stable time period in which the cycle is stable, and to generate the vital-sign information from the reliable one of the vital-sign signal components in the stable time period (page 10, paragraph 3-9).  
Regarding claim 13, Tatsuya discloses an on-vehicle system (Fig. 1), comprising: 

the 4Docket No.: 16TKT-004App. No.: 15/477,447sensor (200) configured to produce a sensor output signal whose waveform changes in response to movement of an object situated in a seat of the vehicle (page 8, paragraph 10, page 9, paragraph 1) (Figure 6, 8a, 8b); 
a detection unit  (ECU 210) configured to extract, from the sensor output signal produced by the sensor, a detection signal indicative of the movement of an object, and to detect, from the detection signal, vital-sign signal components indicative of a vital sign that is at least either respiration (page 8, paragraph 9; page 10, 10-13,) or pulse beat; 
a generation unit (216); and 
an output unit (212) configured to output the vital-sign information generated by the generation unit (page 9, paragraph 2, 7-8).  
Tatsuya is silent regarding evaluate reliability of the vital-sign signal components detected by the detection unit, and to generate vital-sign information about the vital sign from a reliable one of the vital-sign signal components; wherein the detection unit is configured to calculate moving averages of the detection signal over respective different periods of time to obtain a first vital sign component and a second vital sign component, and to calculate a difference between the first vital sign component and the second vital sign component, and wherein the generation unit is configured to evaluate the reliability based on the difference.
Shinoda teaches evaluate reliability of the vital-sign signal components detected by the detection unit (col. 4, lines 53-65), and to generate vital-sign information about the vital sign from a reliable one of the vital-sign signal components (col. 4, lines 53-65) (e.g. blood pressure 
Regarding claim 14, Tatsuya discloses an on-vehicle system (Fig. 1), comprising: 
a buckle (140) connectable to a tongue (150) attached to a seatbelt (100) of a vehicle (page 7, paragraphs 4-5); 
a sensor (200) disposed in the buckle (140) or in a support member that supports the buckle, the sensor (200) configured to produce a sensor output signal whose waveform changes in response to a change of tension of the seatbelt; 
a detection unit  (ECU 210) configured to extract, from the sensor output signal produced by the sensor, a detection signal indicative of the movement of an object, and to detect, from the detection signal, vital-sign signal components indicative of a vital sign that is at least either respiration (page 8, paragraph 9; page 10, 10-13,) or pulse beat; 
a generation unit (216); and 

Tatsuya is silent regarding evaluate reliability of the vital-sign signal components detected by the detection unit, and to generate vital-sign information about the vital sign from a reliable one of the vital-sign signal components; wherein the detection unit is configured to calculate moving averages of the detection signal over respective different periods of time to obtain a first vital sign component and a second vital sign component, and to calculate a difference between the first vital sign component and the second vital sign component, and wherein the generation unit is configured to evaluate the reliability based on the difference.
Shinoda teaches evaluate reliability of the vital-sign signal components detected by the detection unit (col. 4, lines 53-65), and to generate vital-sign information about the vital sign from a reliable one of the vital-sign signal components (col. 4, lines 53-65) (e.g. blood pressure value); wherein the detection unit (80) is configured to calculate moving averages of the detection signal over respective different periods of time to obtain a first vital sign component (“pressure pulse wave”) and a second vital sign component (“electrocardiogram waveform”), and to calculate a difference between the first vital sign component and the second vital sign component (col. 13, lines 44-67, col. 14, lines 1-16), and wherein the generation unit is configured to evaluate the reliability based on the difference (col. 15, lines 55-67, col. 16, lines 1-2). Therefore, it would have been obvious at the time of the invention to modify Tatsuya by Shinodaa for the purpose of utilizing a well-known, routine, and conventional method of utilizing the difference in the moving average of a signal to determine its reliability ( for example as utilized in “Detecting trends and patterns in reliability data over time using exponentially weight moving average” by Martz) . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya in view of Shinoda a further in view of Thijs (US 20100222687).
Regarding claim 6, Tatusya is silent regarding wherein the detection unit is configured to detect noise levels of the vital-sign signal components, and the generation unit is configured to give higher reliability as the evaluated reliability in a case of a first noise level being detected by the detection unit than in a case of a second noise level being detected by the detection unit, the first noise level being smaller than the second noise level, and to generate the vital-sign information from the reliable one of the vital-sign signal components, the reliable one having higher reliability than a less reliable one of the vital-sign signal components.  Thijs teaches wherein the detection unit is configured to detect noise levels of the vital-sign signal components, and the generation unit is configured to give higher reliability as the evaluated reliability in a case of a first noise level being detected by the detection unit than in a case of a second noise level being detected by the detection unit, the first noise level being smaller than the second noise level, and to generate the vital-sign information from the reliable one of the vital-sign signal components, the reliable one having higher reliability than a less reliable one of the vital-sign signal components (paragraph 0024-0026). Therefore, it would have been obvious at the time of the invention to modify Tatsuya by Thijs for the purpose of unobtrusively monitoring vital body signs while using characteristics of the signal to determine which of the sensors is producing the best signal and determine the most advantageously placed sensor for best signal extraction and analysis. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791